John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-323 7
jeh@haapalaw.com
Attorney for Plaintiff



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON

PATRICIA A. BARBEE,                             Case No. 6:18-cv-00536-JR

     Plaintiff,
                                                ORDER AWARDING ATTORNEY FEES
   vs.                                          PURSUANT TO THE EQUAL ACCESS TO
                                                JUSTICE ACT
COMMISSIONER,
Social Security Administration,

      Defendant.


         Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$ 7180.16 be awarded to Plaintiff. Defendant shall mail the check to Plaintiffs attorney's

office as follows: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401. If

Plaintiff does not owe an outstanding debt eligible under the Federal Treasury Offset

Program, Defendant shall make the check payable to Plaintiffs attorney, John Haapala.

There are no costs or expenses to be paid herein.

         Dated this   Jt   of   Jl2tt".   ,2019.~~-'R~

                                            UniteStates ~et Judge/Magistrate
Submitted by:
John E. Haapala
Attorney for Plaintiff



1 - ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
